        Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 1 of 9




                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          )
SANDRA MURPHY, on behalf of herself       )
and all others similarly situated,        )
                                          )
                Plaintiff,                )
                                          )
          v.                              )         Civil Action No.
                                          )
HAYT, HAYT & LANDAU, LLC                  )
                                          )
                 Defendant.               )
                                          )
__________________________________________)




                      COMPLAINT – CLASS ACTION


                                INTRODUCTION


   1. This is an action for actual and statutory damages brought by Plaintiff
      Sandra Murphy on behalf of herself and all others similarly situated
      (“Plaintiff”) against Defendant Hayt, Hayt & Landau, LLC, for violations of
      the Fair Debt Collections Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”)
      which prohibits debt collectors from engaging in abusive, deceptive, and
      unfair practices.
                          JURISDICTION AND VENUE
   2. Jurisdiction arises under 15 U.S.C. § 1692k(d).
   3. In personam jurisdiction exists and venue is proper in the Eastern District of
      Pennsylvania pursuant to 28 U.S.C. §1391(b) because transactions and
      occurrences underlying this action took place in the Eastern District.
      Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 2 of 9




                                   PARTIES

4. Plaintiff Sandra Murphy (“Plaintiff” or “Murphy”) is an adult individual
   residing in Philadelphia, Pennsylvania and is a “consumer” as defined by 15
   U.S.C. § 1692a(3).
5. Defendant Hayt, Hayt & Landau, LLC (“Defendant” or “Hayt”) is a foreign
   limited liability company with a place of business located at Two Industrial
   Way West, Eatontown, NJ 07724-0500.
6. Hayt is a law firm which regularly uses the mails or the instrumentality of
   interstate commerce to collect or attempt to collect debts owed or asserted to
   be owed to third parties and is a “debt collector” as that term is by the
   FDCPA, 15 U.S.C. § 1692a(6).
                          STATEMENT OF FACTS

7. On July 24, 2020, Hayt mailed a form letter to Murphy attempting to collect
   an alleged debt. A true and correct copy is attached as Exhibit A.
8. The alleged debt which was the subject of the form letter was a credit card
   account used by Plaintiff for personal, household and/or family purposes, and
   the alleged debt constitutes a debt pursuant to Section 1692a of the Fair Debt
   Collection Practices Act, 15 U.S.C. 1692a.
9. The form letter mailed by Hayt is a “communication” as defined by 15 U.S.C.

   § 1692a(2).

10. The letter began with an emphasized caption, “LAWSUIT FILED WITH
   COURT” and referenced “COURT DOCKET No.: CV-0000311-17”.
11. The letter went on to claim:
      “[a] lawsuit has been filed with the court against you. This firm
      represents CAPITAL ONE BANK (USA), N.A. in the case.”

12. The information stated in the letter, along with material information that
   was intentionally omitted from the letter, was unfair, false, deceptive, and

                                       2
     Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 3 of 9




   misleading. By way of the example, the misrepresentations and material
   omissions include, but are not limited to:
      a. Hayt failed to disclose where the lawsuit was filed, and which court the
         supposed case was filed;
      b. Hayt included a docket number which was not correct and/or complete
         and not in the format actually used by the court which would enable
         Plaintiff to determine where the alleged case was filed;
      c. Hayt deceived Plaintiff and failed to disclose that the case which was
         the subject of the letter had been dismissed for lack of service, and was
         no longer pending in the court;
      d. Hayt also misleadingly failed to disclose that because the case had
         been dismissed, it was also now time barred and could no longer be
         pursued in court.
13. Plaintiff received the letter and reasonably believed that a lawsuit has been

   filed and was pending against her.

14. Plaintiff attempted to determine where the suit was filed and the status of

   the suit, but was unable to do so because 1) the letter failed to advised

   Plaintiff where the alleged suit was filed, 2) the docket number contained the

   letter was incomplete, and, had the docket number been complete would have

   contained the numerical designation of the Municipal District Court where

   the suit was filed, and 3) the suit was filed in a county where Plaintiff did not

   reside.




                                        3
      Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 4 of 9




                 POLICIES AND PRACTICES COMPLAINED OF

15. It is Hayt’s policy and practice to send written collections communications, in
   the form sent to Plaintiff and annexed hereto as Exhibit A, which violate the
   FDCPA by, inter alia:
          (a)    Using false, deceptive or misleading representations or means in
          connection with the collection of a debt;
          (b)    Threatening to take any action that cannot legally be taken or
          that is not intended to be taken;
          (c)    Using unfair or unconscionable means to collect or attempt to
          collect any debt; and
          (d)    Making a false representation of the character, amount legal
          status of the debt.
16. Hayt has sent the written communications in the form annexed hereto as
   Exhibit A, to at least fifty (50) natural persons in Pennsylvania within one
   year of this Complaint.
                     CLASS ACTION ALLEGATIONS

17. Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of

   the FRCP, on behalf of herself and all Pennsylvania consumers and their

   successors in interest (the “Class”), who were sent debt collection letters and/or

   notices from the Defendant, in violation of the FDCPA, as described in this

   Complaint.

18. This Action is properly maintained as a class action. The Class is initially

   defined as:




                                        4
     Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 5 of 9




             All Pennsylvania consumers who were sent letters and/or notices

             from Hayt, which included the alleged conduct and practices

             described herein.

             The class definition may be subsequently modified or refined. The

             Class period begins one year prior to the filing of this Action.

19. The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining

   a class action:

             a. Numerosity: The Class is so numerous that joinder of all members

                is impracticable because there are hundreds and/or thousands of

                persons who were sent debt collection letters and/or notices from

                the Defendant(s) that violate specific provisions of the FDCPA.

                Plaintiff is complaining about a standard form letter and/or notice

                that was sent to at least fifty (50) persons (See Exhibit A). The

                undersigned has, in accordance with FRCP Rule 5.2, redacted the

                financial account numbers and/or personal identifiers in said

                letter.

             b. Commonality: There are questions of law and fact common to the

                class members which predominate over questions affecting any

                individual Class member. These common questions of law and

                fact include, without limitation:

                i.        Whether the Defendants violated various provisions of the

                          FDCPA;



                                         5
         Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 6 of 9




                    ii.    Whether Plaintiff and the Class have been injured by the

                           Defendants' conduct;

                    iii.   Whether Plaintiff and the Class have sustained damages

                           and are entitled to restitution as a result of Defendants'

                           wrongdoing and if so, what is the proper measure and

                           appropriate statutory formula to be applied in

                           determining such damages and restitution; and

                    iv.    Whether Plaintiff and the Class are entitled to

                           declaratory relief.

                c. Typicality: Plaintiff’s claims are typical of the Class, which all

                    arise from the same operative facts and are based on the same

                    legal theories.

                d. Adequacy of Representation: Plaintiff has no interest adverse or

                    antagonistic to the interest of the other members of the Class.

                    Plaintiff will fairly and adequately protect the interest of the

                    Class and has retained experienced and competent attorneys to

                    represent the Class.

      20.    A Class Action is superior to other methods for the fair and efficient

adjudication of the claims herein asserted. Plaintiff anticipates no unusual

difficulties in the management of this class action.

      21.    A Class Action will permit large numbers of similarly situated persons

to prosecute their common claims in a single forum simultaneously and without the



                                           6
         Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 7 of 9




duplication of effort and expense that numerous individual actions would engender.

Class treatment will also permit the adjudication of relatively small claims by many

Class members who could not otherwise afford to seek legal redress for the wrongs

complained of herein. Absent a Class Action, class members will continue to suffer

losses of statutory protected rights as well as damages.

   22. Defendant(s) have acted on grounds generally applicable to the entire Class,

      thereby making appropriate final relief with respect to the Class as a whole.

                            COUNT I
         FAIR DEBT COLLECTION PRACTICES ACT VIOLATIONS


   23. Plaintiff, on behalf of herself and others similarly situated, repeats and

      realleges all prior allegations in paragraphs 1 through 22 as though set forth

      at length herein.

   24. Hayt is a “debt collector” as that term is is defined by 15 U.S.C. § 1692(a)(6).

   25. Plaintiff’s alleged debt obligation is a “debt” as defined by 15 U.S.C. §
      1692(a)(5).
   26. Collection letters/notices, such as those sent by Defendant, are to be
      evaluated by the objective standard of the hypothetical “least sophisticated
      consumer”.
   27. The Defendant’s letter would cause the least sophisticated consumer to be
      confused about his or her rights and the status/details of any lawsuit alleged
      to be brought against them.
   28. The Defendant’s letter would cause the least sophisticated consumer to be
      confused about whether the case was still pending in a court of law.
   29. The Defendant’s letter would cause the least sophisticated consumer to be
      confused about which court the matter had been filed.

                                           7
         Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 8 of 9




   30. The Defendant’s letter would cause the least sophisticated consumer to be
      confused as it failed to provide material information, and provided
      misleading information about the suit.
   31. With regard to the letter attached as Exhibit A, Hayt violated the FDCPA, as
      follows:
         a. Hayt violated 15 U.S.C. § 1692d by engaging in conduct the natural
             consequence of which is to harass, oppress, or abuse any person in
             connection with the collection of a debt;
         b. Hayt violated 15 U.S.C. §§ 1692e, (2), (2)(A), (5), and (10) by employing
             false, deceptive, or misleading representation or means in connection
             with the collection of any debt.
         c. Hayt violated 15 U.S.C. §§ 1692f by employing unfair and
             unconscionable means to collect or attempt to collect a debt.
   32. Congress enacted the FDCPA in part to eliminate abusive debt collection
      practices by debt collectors.
   33. Plaintiff and others similarly situated have a right to free from abusive debt
      collection practices by debt collectors.
   34. Plaintiff and others similarly situated were sent letters, which could have
      affected their decision-making with regard to the debt.
   35. Plaintiff and others similarly situated have suffered harm as a direct result
      of the abusive, deceptive and unfair collection practices described herein.
   36. Plaintiff has suffered damages and other harm as a direct result of
      Defendants actions, conduct, omissions and violations of the FDCPA
      described herein.
                              PRAYER FOR RELIEF


      WHEREFORE, Plaintiff Sandra Murphy requests that this Court enter
judgment against Defendant as follows:


                                           8
  Case 2:20-cv-05119-PBT Document 1 Filed 10/15/20 Page 9 of 9




             (a)    Declaring that this action is properly maintainable as a
      Class Action and certifying Plaintiff as Class representative and her
      attorneys as Class Counsel;
             (b)    Awarding Plaintiff and the Class statutory damages;
             (c)    Awarding Plaintiff and the Class actual damages;
             (d)    Awarding pre-judgment interest;
             (e)    Awarding post-judgment interest.
             (f)    Awarding Plaintiff costs of this Action, including
      reasonable attorneys' fees and expenses; and
             (g)    Awarding Plaintiff and the Class such other and further
      relief as the Court may deem just and proper.
                     DEMAND FOR JURY TRIAL

Plaintiffs demand a trial by jury as to all issues so triable.


                                         Respectfully submitted:


                                         /s/ Sean P. Mays
                                         SEAN P. MAYS

                                         THE MAYS LAW FIRM PC
                                         Warminster Corporate Center
                                         65 W. Street Road, Suite B102
                                         Warminster, PA 18974
                                         (215) 792-4321

                                         Robert P. Cocco, Esq.
                                         Pa. I.D. No. 61907
                                         Law Offices of Robert P. Cocco, P.C.
                                         1500 Walnut Street, Suite 900
                                         Philadelphia, Pennsylvania 19102
                                         (215) 351-0200 telephone
                                         (215) 261-6055 facsimile


                                         Attorneys for Plaintiff

                                     9
